Exhibit 10.1

 



FIRST AMENDMENT TO

BANK ‘34

DEFERRED COMPENSATION AGREEMENT

 

THIS FIRST AMENDMENT (the “Amendment”) is adopted ___________________, 2015, by
Bank ‘34, located in Alamogordo, New Mexico (the “Bank”) and ____________ (the
“Executive”).

 

WHEREAS, the Bank and the Executive are party to a Deferred Compensation
Agreement adopted ______________ (the “Agreement”); and

 

WHEREAS, the Bank and the Executive desire to amend the Agreement to (i) change
the Plan Year and (ii) stop the Bank’s performance based awards but allow the
Executive to defer bonus compensation in addition to Base Salary;

 

NOW, THEREFORE, the Bank and the Executive adopt the following amendments to the
Agreement:

 

The following Section 1.5a shall be added to the Agreement immediately following
Section 1.5:

 

1.5a“Bonus” means the cash bonus, if any, awarded to the Executive for services
performed, but excluding any amounts that are Performance-Based Compensation.

 

Section 1.9 of the Agreement shall be deleted and replaced by the following:

 

1.9“Deferrals” means the amount of Base Salary, Bonus and Performance-Based
Compensation the Executive elects to defer according to this Agreement.

 

The following Section 1.16a shall be added to the Agreement immediately
following Section 1.16:

 

1.16a“Performance-Based Compensation” means any amount earned over a period of
at least twelve (12) months that is awarded to the Executive and qualifies as
“performance-based compensation” under Code Section 409A.

 

Section 1.18 of the Agreement shall be deleted and replaced by the following:

 

1.18“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.

 

Section 2.1 of the Agreement shall be deleted and replaced by the following:

 

2.1Elections Generally. The Executive may annually file a Base Salary, and/or
Bonus Deferral Election Form with the Plan Administrator no later than the end
of the calendar year preceding the calendar year in which services leading to
the compensation to be deferred will be performed. Additionally, the Executive
may annually file a Performance-Based Compensation Deferral Election Form with
the Plan Administrator no later than June 30 of the calendar year in which
services leading to the Performance-Based Compensation to be deferred will be
performed.

 



 

 

 

Section 2.3 of the Agreement shall be deleted and replaced by the following:

 

2.3Election Changes. The Executive may modify the amount of Deferrals annually
by filing new Base Salary, Bonus and/or Performance-Based Compensation Deferral
Election Forms with the Bank. The modified elections shall not be effective
until the calendar year following the year in which the subsequent Base Salary
and/or Bonus Deferral Election Forms are received by the Bank. The
Performance-Based Compensation Deferral Election Form may be immediately
effective if it is received by the Bank prior to June 30, otherwise it will be
effective the calendar year following the year in which it is received by the
Bank.

 

Section 3.1 of the Agreement shall be deleted and replaced by the following:

 

3.1Bank Contributions. In addition to any Deferrals, the Bank may, at any time,
make a Bank Contribution to the Deferral Account.

 

The Exhibit A attached to an included in the Agreement is hereby deleted.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have executed this Amendment as indicated below:

 

 



Executive   Bank                           By:         Its:    

 

 



 

